Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2017

                                     No. 04-17-00704-CV

                                     Russell AMSBERRY,
                                           Appellant

                                               v.

                                     Alejandra SALAZAR,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17196
                     The Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
       The trial court signed an Order Confirming Award & Final Judgment on July 13, 2017.
Appellant filed a timely motion for reconsideration on August 11, 2017. Therefore, the notice of
appeal was due to be filed on October 11, 2017. See TEX. R. APP. P. 26.1(a). A motion for
extension of time to file the notice of appeal was due on October 26, 2017. See TEX. R. APP. P.
26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by
Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                    _________________________________
                                                    Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court